LAWRENCE, J.
The State appeals from an order granting appellant Abner Havard’s motion to withdraw his plea of no contest to charges of armed robbery with a firearm. Havard filed his unsworn motion more than one year after he was sentenced to time served, alleging that there was no factual basis for his plea of nolo contendere. We have examined the record of the plea colloquy and it is clear that the requirement for a factual basis was met and the trial court’s original finding to that effect in accepting the plea was correct. The record further reflects that the plea was freely and voluntarily made with an understanding of the nature and consequences thereof.
Withdrawal of a plea under these circumstances is proper after sentencing only when there has been a showing of prejudice or manifest injustice. Williams v. State, 316 So.2d 267 (Fla.1975). Havard’s motion fails to allege prejudice or manifest injustice. All of the facts alleged by Ha-vard were known to him, the trial judge, and counsel, thirteen months earlier at the time his plea was accepted by the court and at the sentencing hearing which followed.
Because Havard’s motion failed to demonstrate any requisite basis for withdrawal, we reverse and remand for entry of an order reinstating appellant’s judgment and sentence.
REVERSED and REMANDED.
BARFIELD, C.J. and BROWNING, J., CONCUR.